Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145898(61)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  EDWARD GOLDBERG and MARIETTE                                                                            David F. Viviano,
  GOLDBERG,                                                                                                           Justices
          Plaintiffs-Appellants,
  v                                                                 SC: 145898
                                                                    COA: 301439
                                                                    Wayne CC: 09-009067-NH
  JOHN WLEZNIAK, M.D., MARIO PASTORES,
  R.N., and ST. MARY HOSPITAL OF LIVONIA,
               Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 25,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2013
         d0617
                                                                               Clerk